Determination of respondent Commissioner, dated December 15, 2000, terminating petitioner’s employment with the New York City Department of Sanitation, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Michael Stallman, J.], entered September 26, 2001), dismissed, without costs.
Substantial evidence (see Matter of Pell v Board of Educ., 34 NY2d 222, 231-232 [1974]), including the testimony of three Department of Sanitation supervisors, established that petitioner had on numerous occasions violated Department of Sanitation rules respecting sick leave. The penalty imposed for the proven misconduct is not so disproportionate as to shock our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 38 [2001]). Concur — Mazzarelli, J.P., Sullivan, Lerner, Friedman and Gonzalez, JJ.